Citation Nr: 1760831	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-44 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Concerning the Veteran's claim for service connection anxiety, the Board notes that the record reflects the Veteran has been diagnosed with PTSD.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claim broadly, as a claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is currently diagnosed with PTSD that has been related to an in-service stressful event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay testimony is sufficient to corroborate an in-service stressor (absent clear and convincing evidence to the contrary) when evidence establishes that Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 U.S.C. § 1154(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



Analysis

The Veteran filed a July 2014 claim for entitlement to service connection for anxiety.  His personnel records indicate that he had service during World War II as an aviation cadet and he is currently 92 years old.

The Veteran contends that he has anxiety with PTSD as a result of events in service, including experiencing fearful training situations and facing difficulties in executing procedures in water survival training, as an aviation cadet during World War II in 1945.  See December 2017 Appellate Brief.  

The record includes an August 2015 private PTSD Disability Benefits Questionnaire (DBQ) wherein the psychiatrist indicated that the Veteran had an Axis I diagnosis of PTSD related to exposure to stressful conditions during military training.  

With regard to the Veteran's claimed stressor events, the Veteran reported having dreams/nightmares two to three times a week that involved treading water in the ocean under stressful conditions and his ship sinking.  See December 2014 Statement in Support of Claim for PTSD.  He reported that the training for these intense conditions happened throughout his military career and his dreams have been consistent for years since service.  He reported that his training exercises have caused him fear and anxiety from the time that he was discharged.  

The Board notes that an April 2016 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that they researched the available January 1945 through February 1945 history submitted by the 2530th Army Air Force (A.A.F.) Base Unit (Navigation School) stationed in Monroe, Louisiana; but, the history was negative, and did not report on, or discuss water survival training on the training exercises that required student to tread water for long periods.  However, the Board finds the Veteran's stressor statements are supported by the August 2015 lay statement of Dr. P.F., wherein he indicated that he went into the aviation cadet program in January 1944 with the Veteran and they remained together for almost two years until discharge.  See August 2015 Statement in Support of Claim.  Id.  He reported that he remembered going through water training with the Veteran and described the difficulty in exercising the procedure as they had to remove their shoes, pants, and tie their pants legs in a knot all while treading water.  Id.  He reported that this was to prepare them for the possibility of their plane being disabled and crashing into sea.  Id.  

After a review of the evidence of record, the Board concludes that in affording the Veteran the benefit of reasonable doubt, his in-service stressor event is verified and the Veteran has been diagnosed with PTSD as related to the verified in-service stressful event.  Based on the foregoing, the Board finds that the evidence supports the claim and service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety with PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


